 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   PHILLIP FAULKNER,                                  Case No.: 19-CV-1323 W (JLB)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 22]
14   LIFE INSURANCE COMPANY OF
     NORTH AMERICA,
15
16                                   Defendant.
17
           Pending before the Court is a joint motion to dismiss this case with prejudice.
18
     Good cause appearing, the Court GRANTS the joint motion [Doc. 22] and ORDERS the
19
     case DISMISSED WITH PREJUDICE. Each party shall bear its own attorney’s fees
20
     and costs.
21         IT IS SO ORDERED.
22   Dated: January 2, 2020
23
24
25
26
27
28

                                                    1
                                                                               19-CV-1323 W (JLB)
